UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 1-16525 CVD EQUIPMENT CORPORATION ( Exact Name of Registrant as specified in i ts c harter) New York 11-2621692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 355 South Technology Drive Central Islip, New York (Address of p rincipal e xecutive o ffices) (Zip Code) (631) 981-7081 (Registrant’s telephone number, including area code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,125,207 shares of Common Stock, $0.01 par value at August 5, 2014. CVD EQUIPMENT CORPORATION AND SUBSIDIARY Index Part I - Financial Information Item 1 Financial Statements (Unaudited). Consolidated Balance Sheets (Unaudited) at June 30, 2014 and December 31, 2013 3 Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2014 and 2013 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2014 and 2013 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 Part II - Other Information 19 Item 1 Legal Proceedings. 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3 Defaults Upon Senior Securities. 19 Item 4 Mine Safety Disclosures. 19 Item 5 Other Information. 19 Item 6 Exhibits. 20 Signatures 21 Exhibit Index 22 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) June 30, 2014 December 31, 2013 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes – current Other current assets Total Current Assets Property, plant and equipment, net Construction in progress Deferred income taxes – non-current Restricted cash Other assets Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Current maturities of long-term debt Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Total Current Liabilities Long-term debt, net of current portion Total Liabilities Commitments and Contingencies Stockholders’ Equity Common stock - $0.01 par value – 10,000,000 shares authorized; issued and outstanding, 6,125,207 at June 30, 2014 and 6,091,707 at December 31, 2013 Additional paid-in-capital Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Cost of revenue Gross profit Operating expenses Selling and shipping General and administrative (Gain) on sale of building ) - ) Total operating expenses Operating income Other income (expense) Interest income Interest expense ) Other income Total other (expense) Income before income taxes Income tax (benefit)/expense ) ) Net income/(loss) $ $ $ ) $ Basic income/(loss) per common share $ $ $ ) $ Diluted income/(loss) per common share $ $ $ ) $ Weighted average common shares outstanding basic Effect of potential common share issuance: Stock options Weighted average common shares outstanding diluted The accompanying notes are an integral part of these consolidated financial statements 4 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss)/income $ ) $ Adjustments to reconcile net (loss)/income to net cash used in operating activities: Stock-based compensation expense Gain on sale of building ) Depreciation and amortization Deferred tax expense/(benefit) ) Bad debt provision ) ) (Increase)/decrease in operating assets: Accounts receivable ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Inventories, net ) ) Other current assets Increase/(decrease) in operating liabilities: Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Accounts payable and accrued expenses ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Release of restricted cash Capital expenditures ) ) Proceeds from sale of Smithtown Ave. facility Deposits Net cash (used in)/provided by investing activities ) Cash flows from financing activities: Net proceeds from stock options exercised Payments of long-term debt ) ) Net cash (used in) financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Income taxes paid $ - $ 25 Interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements 5 CVD EQUIPMENT CORPORATION AND SUBSIDIAR IES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 1:BASIS OF PRESENTATION The accompanying unaudited financial statements for CVD Equipment Corporation and Subsidiaries (collectively, “the Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. They do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the interim financials not misleading have been included and all such adjustments are of a normal recurring nature. The operating results for the three and six months ended June 30, 2014 are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. The balance sheet as of December 31, 2013 has been derived from the audited financial statements at such date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, please refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, including the accounting policies followed by the Company as set forth in Note 2 to the consolidated financial statements contained therein. All material intercompany transactions have been eliminated in consolidation. In addition, certain reclassifications have been made to prior period consolidated financial statements to conform to the current year presentation. NOTE 2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Product and service sales are recognized when persuasive evidence of an arrangement exists, product delivery has occurred or services have been rendered, pricing is fixed or determinable, and collection is reasonably assured. Service sales, principally representing repair, maintenance and engineering activities are recognized over the contractual period or as services are rendered. Revenues from fixed price contracts are recognized using the percentage-of-completion method, measured on the basis of incurred costs to estimated total costs for each contract. This cost to cost method is used because management considers it to be the best available measure of progress on these contracts. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs and depreciation costs. Selling, general and administrative costs are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, and estimated profitability, and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. 6 CVD EQUIPMENT CORP ORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The asset, “Costs and estimated earnings in excess of billings on uncompleted contracts,” represents revenues recognized in excess of amounts billed. The liability, “Billings in excess of costs and estimated earnings on uncompleted contracts,” represents amounts billed in excess of revenues recognized. Recent Accounting Pronouncements The Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-08, Presentation of Financial Statements (Topic 205) and Property, Plant and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. This update changes the criteria for reporting discontinued operations while enhancing disclosures in this area. It also addresses sources of confusion and inconsistent applications related to financial reporting of discontinued operations guidance in U.S. GAAP. This new standard is effective in the first quarter of 2015 for public organizations with calendar year ends. This ASU is not expected to have a significant impact on the Company’s financial statements. In May 2014, The FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606), which changes the criteria for recognizing revenue. The standard requires an entity which recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The standard requires a five-step process for recognizing revenues including identifying the contract with the customer, identifying the performance obligations in the contract, determining the transaction prices, allocating the transaction price to the performance obligations in the contract, and recognizing revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016. Early adoption is not permitted. The Company is currently evaluating the impact that ASU 2014-09 will have on its consolidated financial statements. 7 CVD EQUIPMENT CORP ORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 3:CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents and accounts receivable. The Company places its cash equivalents with high credit-quality financial institutions and invests its excess cash primarily in money market instruments. The Company has established guidelines relative to credit ratings and maturities that seek to maintain stability and liquidity. These temporary cash investments may exceed the Federal Deposit Insurance Corporation (“FDIC”) limit. At June 30, 2014 and December 31, 2013, the cash investments that exceeded the FDIC limit amounted to $8,403,000 and $10,136,000, respectively. The Company sells products and services to various companies across several industries in the ordinary course of business. The Company assesses the financial strength of its customers and maintains allowances for anticipated losses. NOTE 4:UNCOMPLETED CONTRACTS Costs and estimated earnings in excess of billings on uncompleted contracts are summarized as follows: June 30, 2014 December 31, 2012 Costs incurred on uncompleted contracts $ $ Estimated earnings Billings to date ) ) $ $ Included in accompanying balance sheets under the following captions: Costs and estimated earnings in excess of billings on uncompleted contracts $ $ Billings in excess of costs and estimated earnings on uncompleted contracts $ ) $ ) NOTE 5: INVENTORIES Inventories consist of: June 30, 2014 December 31, 2013 Raw materials $ $ Work-in-process Finished goods Totals $ $ 8 CVD EQUIPMENT CORP ORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 6:ACCOUNTS RECEIVABLE Accounts receivable are presented net of an allowance for doubtful accounts of $17,973 and $107,496 as of June 30, 2014 and December 31, 2013, respectively. The allowance is based on prior experience and management’s evaluation of the collectability of accounts receivable. Management believes the allowance is adequate. However, future estimates may change based on changes in future economic conditions. NOTE 7:LONG-TERM DEBT On August 5, 2014, the Company extended until August 5, 2015, under the same terms, it's existing revolving credit facility with HSBC Bank, USA, N.A. ("HSBC") which was due to expire. The original loan agreement with HSBC was entered into on August 5, 2011, and provided the Company with credit up to $9.1 million. The loan agreement consists of a $7 million revolving credit facility and a five (5) year term loan in the initial principal amount of $2.1 million. The obligations under the loan agreement are secured by substantially all of the Company's personal property. Additionally, borrowings under the term loan were initially collateralized by $1 million of restricted cash deposits, provided that, so long as no event of default has occurred and then continuing, HSBC would release $200,000 of the collateral on each anniversary of the closing date. The restricted balance at June 30, 2014 was $600,000. This restricted cash is a separate line item on the consolidated balance sheet. The Company makes monthly principal payments of $35,000 plus interest on the term loan which matures on August 1, 2016. The balances as of June 30, 2014 and December 31, 2013 were $910,000 and $1,120,000 respectively. Interest on the unpaid $910,000 principal balance for the term loan, which was used to pay off the previous mortgages, accrues at a fixed rate of 3.045%. There were no borrowings outstanding on the $7 million revolving credit facility as of both June 30, 2014 and December 31, 2013. The revolving credit facility permits the Company to borrow on a revolving basis until August 5, 2015. Interest on the unpaid principal balance on this facility accrues at either (i) the London Interbank offered Rate ("LIBOR") plus 1.75% or (ii) the bank's prime rate minus 0.50%. The credit agreement also contains certain financial covenants, all of,which the Company was in compliance with at June 30,2014. In March 2012, the Company entered into a mortgage loan agreement with HSBC Bank, USA, N.A., for the initial principal amount of $6,000,000 (the “Loan”), through the Town of Islip Industrial Development Agency. The Loan is secured by a mortgage against the property and building located at 355 South Technology Drive, Central Islip, New York. Interest presently accrues on the Loan, at our option, at the variable rate of LIBOR plus 1.75% which was 1.90175% and 1.9166% at June 30, 2014 and December 31, 2013 respectively. The balance on the mortgage at June 30, 2014 was approximately $4,016,000. The loan matures on March 15, 2022. 9 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 8:STOCK-BASED COMPENSATION EXPENSE During the three and six months ended June 30, 2014 and June 30, 2013, the Company recorded compensation expenseas part of selling and general administrative expense, of approximately $116,000 and $254,000 and $63,000 and $121,000 respectively, for the cost of employee and director services received in exchange for equity instruments based on the grant-date fair value of those instruments. NOTE 9:INCOME TAXES The provision for income taxes includes the following: Six Months Ended June 30, Current: Federal $ $ State Total Current Provision Deferred: Federal $ ) $ ) State ) Total deferred ) Income tax expense/(benefit) $ $ ) In March 2014, New York State eliminated the state income tax for qualified manufacturing companies such as CVD. Due to this change in tax law, the Company was required to write off state-level deferred tax assets which would have been used to offset future taxes payable to New York State. Though this change led to the loss of benefits we had recorded for previous operating losses, it will reduce total income tax expense for future periods, as essentially all of our operations are in New York State. 10 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 9:INCOME TAXES (continued) Tax Rate Reconciliation The reconciliation between the Company’s effective tax rate on income from continuing operations and the statutory rate is as follows: Six Months Ended June 30, Income tax benefit at federal statutory rate [34%] $ 31,286 $ 34,725 State and local income tax benefit net of federal tax benefit ) Change in capitalized inventory (Section 263A) 477 ) Change in vacation accrual ) 26,372 Change in other accruals ) 4,119 Difference between tax and book deprecation ) 110,559 Change in capital loss carryforward ) Stock-based compensation ) ) Research and development credits ) ) Impact of New York State taxation change 381,345 Income tax expense (benefit) $ 158,193 $ ) NOTE 10:EARNINGS PER SHARE Basic earnings per share are computed by dividing net earnings available to common shareholders (the numerator) by the weighted average number of common shares (the denominator) for the period presented. The computation of diluted earnings per share is similar to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potentially dilutive common shares had been issued. Stock options to purchase 173,730 shares of common stock were outstanding and 148,730 were exercisable during the three and six months ended June 30, 2014. Stock options to purchase 201,380 shares were outstanding and 163,880 were exercisable during the three and six months ended June 30, 2013. For the three months ended June 30, 2014 and the three and six months ended June 30, 2013, all outstanding options were included in the diluted earnings per share calculation because the average market price was higher than the exercise price. However, none of the outstanding options were included in the earnings per share calculation for the six months ended June 30, 2014, as their effect would have been anti-dilutive. 11 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 10:EARNINGS PER SHARE (continued) The dilutive potential common shares from warrants and options is calculated in accordance with the treasury stock method, which assumes that proceeds from the exercise of warrants and options are used to repurchase common stock at market value. The amount of shares remaining after the proceeds are exhausted represents the potential dilutive effect of the securities. NOTE 11:LEGAL PROCEEDINGS On January 26, 2010, the Company commenced an action against Taiwan Glass Industrial Corp. (“Taiwan Glass”) in the United States District Court for the Southern District of New York. By that action, the Company seeks monetary damages ($5,816,000) against Taiwan Glass for breach of contract. The Company believes that Taiwan Glass has no legal basis for unilaterally refusing to accept and pay for equipment specially manufactured for them and shipped to them by the Company. Taiwan Glass has interposed an answer and counterclaims denying these allegations and is seeking unspecified monetary damages. On April 12, 2012, Taiwan Glass filed a motion seeking partial summary judgment in the amount of $3,564,000 (representing the portion of the purchase price that it had previously paid to the Company). By Memorandum and Order dated November 7, 2012, the Court denied the Taiwan Glass Motion in its entirety. On July 15, 2014 Taiwan Glass filed another motion seeking partial summary judgment in the amount of $3,564,000. This motion is currently scheduled to be fully submitted on August 28, 2014. Discovery has been completed and trial is currently scheduled for December 2014. The Company is vigorously pursuing its claims against Taiwan Glass and defending against the counterclaims and motion for partial summary judgment by Taiwan Glass. NOTE 12: SEGMENT REPORTING The Company operates through (2) segments, CVD and SDC. The CVD division, which operates out of Central Islip, New York, is utilized for silicon, silicon germanium, silicon carbide and gallium arsenide processes. SDC is the Company’s ultra-high purity manufacturing division in Saugerties, New York. The respective accounting policies of CVD and SDC are the same as those described in the summary of significant accounting policies (see Note 2). The Company evaluates performance based on several factors, of which the primary financial measure is income or (loss) before taxes. 12 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 12: SEGMENT REPORTING(continued) Three Months Ended June 30, CVD SDC Eliminations * Consolidated Revenue $ $ $ ) $ Pretax income ) Revenue $ $ $ ) $ Pretax income Six Months Ended June 30, CVD SDC Eliminations * Consolidated Revenue $ $ $ ) $ Pretax (loss)/income ) Revenue $ $ $ ) $ Pretax (loss)/income ) *All elimination entries represent intersegment revenues eliminated in consolidation for external financial reporting. NOTE 13:SUBSEQUENT EVENTS On August 5, 2014, the Company amended its credit agreement with HSBC Bank, USA, N.A. by extending the agreement until August 5, 2015 under the same terms as the original agreement. See Note 7-Long-Term Debt. 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Except for historical information contained herein, this “Management’s Discussion and Analysis o f Financial Condition and Results of Opera tions ” contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, as amended. These statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, or achievements of the Company to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous important assumptions and other important factors that could cause actual results to differ materially from those in the forward-looking statements. Important assumptions and other factors that could cause actual results to differ materially from those in the forward-looking statements, include but are not limited to: competition in the Company’s existing and potential future product lines of business; the Company’s ability to obtain financing on acceptable terms if and when needed; uncertainty as to the Company’s future profitability, uncertainty as to the future profitability of acquired businesses or product lines, uncertainty as to any future expansion of the Company. Other factors and assumptions not identified above were also involved in the derivation of these forward-looking statements and the failure of such assumptions to be realized as well as other factors may also cause actual results to differ materially from those projected. The Company assumes no obligation to update these forward looking statements to reflect actual results, changes in assumptions or changes in other factors affecting such forward-looking statements. Past performance does not guaranty future results. Results of Operations Three and Six Months Ended June 30, 2014 vs. Three and Six Months Ended June 30, 2013 Revenue Revenue recognized for the three and six months ended June 30, 2014 was approximately $6,107,000 and $10,492,000 compared to approximately $4,848,000 and $8,298,000 for the three and six months ended June 30, 2013, resulting in increases of 26.0% and 26.4% respectively, for the corresponding periods year over year. These increases are primarily the result of the increased orders received during the current periods. During the three and six months ended June 30, 2014, we received approximately $5,364,000 and $21,089,000 in new orders respectively, compared to approximately $2,574,000 and $5,748,000 in new orders received during the three and six months ended June 30, 2013.This resulted in a backlog of $14,514,000 as of June 30, 2014 compared to $5,516,000 as of June 30,2013. Approximately $8,944,000 of the backlog at June 30, 2014 is from one customer.Although timing for completion of the backlog varies depending on the product mix and can be as long as two years, we believe a significant portion of our current backlog will be completed within the next twelve months. Included in the backlog are all accepted purchase orders less any amounts which have been previously billed or recognized as a component of ourpercentage-of-completion calculations. Management utilizes order backlog to assist it in gauging projected revenues and profits; however, it does not provide an assurance of future achievement of revenues or profits as, for example, order cancellations or delays are possible. 14 Gross Profit During the three and six months ended June 30, 2014, we generated gross profits of approximately $2,235,000 and $4,019,000, respectively, resulting in gross profit margins of 36.6% and 38.3%. Thiscompares to the three and six months ended June 30, 2013, where we generated gross profits of approximately $1,785,000 and $2,572,000, respectively, resulting in gross profit margins of 36.8% and 31.0%. The overall increased gross profit margins we experienced for the six months ended June 30, 2014 isprimarily theresult of the improved efficiencies associated with working in our new facility. The slightly lower gross profit margin in the three months ended June 30, 2014 is primarily attributable to a large order we are currentlyundertaking that is running a slightly lower gross profit margin. Selling, General and Administrative Expenses Selling and shipping expenses for the three and six months ended June 30, 2014 were approximately $300,000 and $658,000, respectively, or 4.9% and 6.3% of our revenue compared to $245,000 and $489,000, respectively, or 5.1% and 5.9% of our revenue for the three and six months ended June 30, 2013. These increases can be attributed to the increase in personnel during the current periods. We incurred approximately $1,778,000 and $3,253,000 of general and administrative expenses or 29.1% and 31% of our revenue for the three and six months ended June 30, 2014, compared to approximately $1,384,000 and $2,797,000 or 28.5% and 33.7% of our revenue during the three and six months ended June 30, 2013.
